No. 04-98-00557-CR

Terry W. WHITLEY,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No.94-CR-5040
Honorable, James E. Barlow, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	July 31, 1998


DISMISSED FOR LACK OF JURISDICTION

	Terry W. Whitley was sentenced on March 4, 1997. Whitley did not timely file a notice of
appeal or motion for extension of time. See Tex. R. App. P. 26.2(a), 26.3. However, on June 23, 1998
Whitley filed a pro se motion to permit late filing of notice of appeal. He did not file a notice of
appeal.

	Because the notice of appeal in this case was not timely filed, we lack jurisdiction to entertain
Whitley's motion. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater
v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas
corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time
appeals from felony convictions).  Accordingly, we dismiss Whitley's  motion for leave to file his
untimely notice of appeal for want of jurisdiction.


							PER CURIAM

DO NOT PUBLISH



Return to
4th Court of Appeals Opinions